                       IN UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA



THERESA DUTCHUK, et al.                    v.       DAVID YESNER, et al.

JUDGE H. RUSSEL HOLLAND                     CASE NO. 3:19-cv-0136-HRH

PROCEEDINGS:         ORDER FROM CHAMBERS



       The University defendants move for leave to file a response to plaintiffs’ sur-reply in

connection with defendants’ motion to dismiss.1 The time for plaintiffs to file a response to

this motion has expired without a response being filed. The court thus treats the University

defendants’ motion for leave to file a response to plaintiffs’ sur-reply as unopposed and

grants the motion. The University defendants may file their proposed response to plaintiffs’

sur-reply. The court will not, however, entertain any further motions for additional briefing

in connection with defendants’ motion to dismiss.




       1
       Docket No. 64.

                                                1



           Case 3:19-cv-00136-HRH Document 65 Filed 03/06/20 Page 1 of 1
